                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                  No. 7:20-CR-167-M-1

   UNITED STATES OF AMERICA
                                                      SECOND MOTION TO CONTINUE
            v.                                          DETENTION HEARING AND
                                                     INCORPORATED MEMORANDUM
   LIAM MONTGOMERY COLLINS                                     OF LAW


       The Defendant, through undersigned counsel, and with the consent of the Government,

hereby moves this Honorable Court to continue for at least seven days the detention hearing

currently scheduled for tomorrow, Wednesday, December 9, 2020, at 9:30 a.m., on the ground

that the Defendant needs additional time to prepare for the detention hearing. This motion is

made pursuant to the Fifth Amendment of the United States Constitution and the Bail Reform

Act, 18 U.S.C. § 3142.

       The Defendant respectfully submits that good cause exists to extend the detention hearing

by seven days because such an extension is needed for the Defendant to prepare for the hearing.

Specifically, today the Defendant, through undersigned counsel, learned of a specific concern the

Government has with the third-party custodian the Defendant had planned to propose to the

Court. Undersigned counsel has identified a potential alternative proposed third-party custodian,

but this proposed custodian lives out-of-state and will be unable to attend tomorrow’s hearing.

Moreover, undersigned counsel needs additional time to vet this alternative proposed custodian




           Case 7:20-cr-00167-M Document 51 Filed 12/08/20 Page 1 of 3
before being in a position to submit this individual to the Court as a proposed third-party

custodian. 1

        Under § 3142(f), the detention hearing shall be either held immediately or within five

days of the defendant’s initial appearance, “except for good cause” justifying a longer delay. In

United States v. Al-Azzawy, 768 F.2d 1141, 1146 (9th Cir. 1985), the court noted that good cause

can be shown where additional time is “necessary for preparation” of the defendant’s response to

the government’s motion for detention. More generally, due process requires that the defendant

be heard at a meaningful time and in a meaningful manner, and adequate preparation is necessary

for a meaningful hearing to occur.

        The Defendant respectfully submits that a seven-day continuance is needed for the

Defendant to prepare for the detention hearing and that good cause therefore exists to grant this

requested continuance.

                                         CONCLUSION

        For these reasons, the Defendant respectfully requests that the Court continue the

detention hearing in this matter by at least seven days.




1
 To be clear, the Government opposes the Defendant’s release irrespective of the identity of the
Defendant’s proposed third-party custodian; however, the Defendant desires to propose a
custodian whom the Government does not have a specific, individual objection to being the third
party custodian in this case.


                                          2
               Case 7:20-cr-00167-M Document 51 Filed 12/08/20 Page 2 of 3
       Respectfully submitted, this the 8th day of December, 2020.

                                                     CHESHIRE PARKER SCHNEIDER, PLLC


                                                     /s/ Elliot S. Abrams
                                                     Elliot S. Abrams
                                                     N.C. State Bar # 42639
                                                     P. O. Box 1029
                                                     Raleigh, NC 27602
                                                     (919) 833-3114 (TEL)
                                                     (919)-832-0739 (FAX)
                                                     elliot.abrams@cheshirepark.com

                                                     Retained Attorney for Defendant




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the date shown below, he electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send notification of
such filing to counsel for the United States, Barbara D. Kocher.

       This the 8th day of December, 2020.

                                                     /s/ Elliot S. Abrams
                                                     Elliot S. Abrams
                                                     CHESHIRE PARKER SCHNEIDER, PLLC




                                      3
           Case 7:20-cr-00167-M Document 51 Filed 12/08/20 Page 3 of 3
